
	
		I
		111th CONGRESS
		1st Session
		H. R. 3289
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2009
			Mr. Hunter (for
			 himself, Mr. Royce,
			 Mr. Ryan of Ohio,
			 Mr. Stupak,
			 Mr. McIntyre,
			 Mr. Bilbray,
			 Mr. Rohrabacher,
			 Mr. Shuler, and
			 Mr. Gary G. Miller of California)
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security
		
		A BILL
		To amend the Illegal Immigration Reform and Immigrant
		  Responsibility Act of 1996 to authorize the Secretary of Homeland Security to
		  construct not less than 350 miles of reinforced fencing along the United
		  States-Mexico border and to gain operational control over such
		  border.
	
	
		1.Short titleThis Act may be cited as the
			 Unlawful Border Entry Prevention Act
			 of 2009.
		2.Reinforced
			 fencing along the southwest border
			(a)In
			 generalSection 102(A)(b)(1)
			 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996
			 (Public Law 104–208; 8 U.S.C. 1103 note) is amended by adding at the end the
			 following new subparagraph:
				
					(E)Reinforced
				fencing
						(i)In
				generalIn carrying out
				subsection (a), and in addition to subparagraph (A), the Secretary of Homeland
				Security may construct reinforced fencing along not less than 350 miles of the
				southwest border where such fencing would be most practical and effective and
				provide for the installation of additional physical barriers, roads, lighting,
				cameras, and sensors to gain operational control of the southwest
				border.
						(ii)Prohibition on
				preexisting fencing to satisfy mileage requirementIn carrying
				out clause (i), the Secretary may not consider fencing or any other similar
				physical infrastructure along the southwest border in existence on December 31,
				2009, for purposes of satisfying the mileage requirement under such
				clause.
						.
			(b)Conforming
			 amendmentsSubsection
			 (b)(1)(B) of section 102 of the Illegal Immigration Reform and Immigrant
			 Responsibility Act of 1996 is amended—
				(1)in clause (i), by
			 striking fencing and inserting reinforced
			 fencing; and
				(2)in clause (ii), by
			 inserting such before reinforced fencing.
				(c)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out the amendment made by subsection (a).
			3.Plan for
			 operational control of southwest border
			(a)In
			 generalIf the Secretary of
			 Homeland Security determines that, with respect to any fiscal year, there has
			 been a 40-percent increase over the immediately preceding fiscal year in any
			 sector of the southwest border of apprehensions by the Department of Homeland
			 Security of individuals unlawfully entering the United States, the Secretary
			 shall, not later than 30 days after the date of such determination, submit to
			 Congress a plan to gain operational control of such sector.
			(b)Operational
			 control definedIn this
			 section, the term operational control means the prevention of all
			 unlawful entries into the United States, including entries by terrorists, other
			 unlawful aliens, instruments of terrorism, narcotics, and other
			 contraband.
			
